Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (JP-H09299352-A).

Claim No
Claim feature
Prior art
Kobayashi (JP-H09299352-A)
1
A method for positioning a patient within a patient receiving area of a magnetic resonance scanner to perform a magnetic resonance examination, the method comprising: 

Kobayashi discloses a method of positioning a patient within a patient receiving area of a magnetic resonance scanner (“MRI apparatus”) to perform a magnetic resonance examination, as claimed.

positioning the patient on a movable patient table of a patient support; 

Kobayashi discloses a step of positioning the patient on a movable patient table (75) of a patient support; 


controlling, via processor circuitry, one or more drive elements associated with the patient table to move the patient table in a first horizontal direction until a region of the patient to be examined is arranged in a Field of View (FoV) of a patient receiving area of a magnetic resonance system, 

Kobayashi discloses a step of controlling, via processor circuitry (hydraulic drive unit 31), one or more drive elements (hydraulic cylinder 21) associated with the patient table (75) to move the patient table (75) in a first horizontal direction (72) until a region of the patient to be examined is arranged in a Field of View (FoV) (area surrounding a center of the magnetic field can be equated to the claimed FoV) of a patient receiving area of a magnetic resonance system (“MRI apparatus”), 


controlling, via the processor circuitry, one or more drive elements associated with the patient table to move the patient table in a second horizontal direction and/or to move the patient table in a vertical direction within the patient receiving area; and 

Kobayashi discloses a step of controlling, via the processor circuitry(hydraulic drive unit 31), one or more drive elements associated with the patient table to move the patient table (75) in a second horizontal direction (73) and/or to move the patient table (75) in a vertical direction (74) within the patient receiving area; 

acquiring, via the magnetic resonance scanner, medical magnetic resonance data of the region of the patient to be examined.

Kobayashi acquires medical magnetic resonance data as claimed.
2
The method as claimed in claim 1, wherein the processor circuitry is configured to determine a position of the patient table in the second horizontal direction and/or in the vertical direction as a function of information included as part of a planned magnetic resonance examination.

Kobayashi meets claim 2 because it is understood that the movement of the patient table (75) is meant to allow a planned magnetic resonance examination where the movement is performed using the hydraulic drive unit 31.  

3
 The method as claimed in claim 1, wherein the processor circuitry is configured to determine a position of the patient table in the second horizontal direction and/or in the vertical direction as a function of a critical field extent of a main magnetic field and/or of a gradient field within the patient receiving area.

Kobayashi meets the claim when its hydraulic drive unit 31 causes the position of the table (75) to move the patient to a suitable imaging position.
4
The method as claimed in claim 1, wherein the processor circuitry is configured to determine a position of the patient table in the second horizontal direction and/or in the vertical direction as a function of information about position-dependent image artifacts.

Kobayashi meets claim 4 as it helps the user to remove image folding artifact, one of ordinary skill in the art recognizes that a folding artifact is generated for lack of positioning a region to be imaged within a certain region of the FoV.
8
 A magnetic resonance system, comprising: a magnetic resonance scanner including a basic field magnet, a gradient coil unit, and a radio-frequency antenna unit; a patient receiving area surrounded by the magnetic resonance scanner; and a patient support facility with a patient table that is movable with respect to the patient receiving area in each of (i) a first horizontal direction, (ii) a second horizontal direction, and (iii) a vertical direction.
Kobayashi meets claim 8, see treatment of claim 1 above.
Kobayashi discloses a magnetic resonance imaging system which includes a basic magnetic field magnet (52a, 52b) and RF coil unit (cf. ¶ [0002] as claimed.
9
The magnetic resonance system as claimed in claim 8, further comprising: processor circuitry configured to: control one or more drive elements associated with the patient table to move the patient .


10
The magnetic resonance system as claimed in claim 8, wherein the magnetic resonance scanner is configured to acquire medical magnetic resonance data of the region of the patient to be examined.

Kobayashi meets claim 10, see treatment of claim 1 above, as being anticipated by Kobayashi.
11
The magnetic resonance system as claimed in claim 8, wherein the patient support includes a horizontal adjustment unit and a vertical adjustment unit that are associated with the one or more drive elements, and wherein the processor circuitry is configured to control the horizontal adjustment unit and the vertical adjustment unit via the one or more drive elements to move the patient table within the patient receiving area in the second horizontal direction and/or in the vertical direction, respectively.

Kobayashi meets claim 11 as Kobayashi moves the patient support (75) in horizontal and vertical directions using a processor circuitry (hydraulic drive unit 31) within a field view of the MRI system.
12
A non-transitory computer readable media associated with a magnetic resonance system that includes a magnetic resonance scanner, the non-transitory computer readable media having instructions stored thereon that, when executed by processor circuitry, cause the magnetic resonance system to: generate control signals to control one or more drive elements associated with the patient table to move the patient table in a first horizontal direction until a region of the patient to be examined is arranged in a Field of View (FoV) of a 


As to a non-transitory computer readable medium, Kobayashi must have a non-transitory computer readable medium because an MRI process inherently requires a computer programmed to perform all steps of an MRI data acquisition because MRI data cannot be acquired manually without a computer or a computer-like apparatus.




Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagata (US-6,822,447-B1).

Claim No
Claim feature
Prior art
Yamagata (US-6,822,447-B1)
1
A method for positioning a patient within a patient receiving area of a magnetic resonance scanner to perform a magnetic resonance examination, the method comprising: 

Yamagata discloses a method for positioning a patient within a patient receiving area of a magnetic resonance scanner (see Fig. 1 and also see the title in Yamagata) to perform a magnetic resonance examination as claimed.

positioning the patient on a movable patient table of a patient support; 

Yamagata discloses a step of positioning the patient on a movable patient table (6) of a patient support; 


controlling, via processor circuitry, one or more drive elements associated with the patient table to move the patient table in a first horizontal direction until a region of the patient to be examined is arranged in a Field of View (FoV) of a patient receiving area of a magnetic resonance system, 

Yamagata discloses a step of controlling, via processor circuitry (16), one or more drive elements associated with the patient table to move the patient table in a first horizontal direction until a region of the patient to be examined is arranged in a Field of View (FoV) of a patient receiving area of a magnetic resonance system, see abstract of Yamagata.

See Fig 4A and 4B where Yamagata depicts horizontal movement of the table (6). There are two horizontal movements one in the length direction of the table (6) another in the width direction of the table (6). Also see col. 5 and lines 44-50.
Claimed first horizontal direction can be the front to back movement of Yamagata . 



controlling, via the processor circuitry, one or more drive elements associated with the patient table to move the patient table in a second horizontal direction and/or to move the patient table in a vertical direction within the patient receiving area; and 

Yamagata discloses a step of controlling, via the processor circuitry (16), one or more drive elements associated with the patient table to move the patient table in a second horizontal direction and/or to move the patient table in a vertical direction within the patient receiving area, see col. 5 and lines 44-50 ; and 
Claimed second horizontal direction can be equated to left-to-right movement, cf. col. 5, lines 44-50.

acquiring, via the magnetic resonance scanner, medical magnetic resonance data of the region of the patient to be examined.

Yamagata acquires medical magnetic resonance data as claimed.
2
The method as claimed in claim 1, wherein the processor circuitry is configured to determine a position of the patient table in the second horizontal direction and/or in the vertical direction as a function of information included as part of a planned magnetic resonance examination.

Yamagata meets claim 2 because it is understood that the movement of the patient table (6) is meant to allow a planned magnetic resonance examination as claimed.
3
 The method as claimed in claim 1, wherein the processor circuitry is configured to determine a position of the patient table in the second horizontal direction and/or in the vertical direction as a function of a critical field extent of a main magnetic field and/or of a gradient field within the patient receiving area.

Yamagata meets the claim when it discloses it intends to position the patient using the patient couch controller 16 such that the positioning would reduce artifacts such as image distortion and fat artifacts, cf. col. 1, lines 53-59 and other places in Yamagata
4
The method as claimed in claim 1, wherein the processor circuitry is configured to determine a position of the patient table in the second horizontal direction and/or in the vertical direction as a function of information about position-dependent image artifacts.

Yamagata meets claim 4 as it helps the user to remove image folding artifact, see treatment of instant claim 3 above.
5
The method as claimed in claim 1, wherein the processor circuitry is configured to output the determined position of the patient table in the second horizontal direction and/or in the vertical direction within the patient receiving area to a display that is 


6
The method as claimed in claim 1, further comprising: automatically controlling, via the processor circuitry, a displacement of the patient table in the second horizontal direction and/or in the vertical direction within the patient receiving area.

Yamagata meets claim 6, see Col 8 and lines 38-45 where it discloses a region of diagnosis can be automatically positioned at the center O of the magnetic field. 
7
The method as claimed in claim 1, further comprising: executing, via the via the processor circuitry, a control measurement before the acquisition of the medical magnetic resonance data.

Yamagata meets claim 7, see Fig. 7 which discloses a control measurement (“high speed positioning scan”).
8
 A magnetic resonance system, comprising: a magnetic resonance scanner including a basic field magnet, a gradient coil unit, and a radio-frequency antenna unit; a patient receiving area surrounded by the magnetic resonance scanner; and a patient support facility with a patient table that is movable with respect to the patient receiving area in each of (i) a first horizontal direction, (ii) a second horizontal direction, and (iii) a vertical direction.
Yamagata meets claim 8, see treatment of claim 1 above, as being anticipated by Yamagata.
9
The magnetic resonance system as claimed in claim 8, further comprising: processor circuitry configured to: control one or more drive elements associated with the patient table to move the patient table in a first horizontal direction until a region of the patient to be examined is arranged in a Field of View (FoV) of a patient receiving area of a magnetic resonance system, and control one or more drive elements associated with the patient table to move the patient table in a second horizontal direction and/or to move the patient table in a vertical direction within the patient receiving area.


10
The magnetic resonance system as claimed in claim 8, wherein the magnetic resonance scanner is configured to acquire medical magnetic resonance data of the region of the patient to be examined.

Yamagata meets claim 10.
11
The magnetic resonance system as claimed in claim 8, wherein the patient support includes a horizontal adjustment unit and a vertical adjustment unit that are associated with the one or more drive elements, and wherein the processor circuitry is configured to control the horizontal adjustment unit and the vertical adjustment unit via the one or more drive elements to move the patient table within the patient receiving area in the second horizontal direction and/or in the vertical direction, respectively.

Yamagata meets claim 11.
12
A non-transitory computer readable media associated with a magnetic resonance system that includes a magnetic resonance scanner, the non-transitory computer readable media having instructions stored thereon that, when executed by processor circuitry, cause the magnetic resonance system to: generate control signals to control one or more drive elements associated with the patient table to move the patient table in a first horizontal direction until a region of the patient to be examined is arranged in a Field of View (FoV) of a patient receiving area of a magnetic resonance system, generate control signals to control one or more drive elements associated with the patient table to move the patient table in a second horizontal direction and/or to move the patient table in a vertical direction within the patient receiving area; and acquire, via the magnetic resonance scanner, medical magnetic 


As to a non-transitory computer readable medium, Kobayashi must have a non-transitory computer readable medium because an MRI process inherently requires a computer programmed to perform all steps of an MRI data acquisition because MRI data cannot be acquired manually without a computer or a computer-like apparatus.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER

Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852